Case 5:20-cv-02053-KS Document 22 Filed 08/26/21 Page 1 of 1 Page ID #:45




 1
 2                                                           JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  EASTERN DIVISION
11
12
13   SHARON MATTHEWS,                               ) No. 5:20-cv-02053-KS
                                                    )
14         Plaintiff,                               )
                                                    ) [PROPOSED] JUDGMENT
15                v.                                )
                                                    )
16                                                  )
     KILOLO KIJAKAZI, Acting                        )
17   Commissioner of Social Security,               )
                                                    )
18                                                  )
     Defendant.                                     )
19                                                  )
                                                    )
20                                                  )
                                                    )
21
22
           Having approved the parties’ joint stipulation to voluntarily remand
23
     pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
24
     COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
25
26
27   Date: August 26, 2021
                                           KAREN L. STEVENSON
28                                         UNITED STATES MAGISTRATE JUDGE



                                             -1-
